AB:MWG.

UNITED STATES DISTRICT COURT
EASTERN DISTRICT OF NEW YORK

 

IN THE MATTER OF THE SEARCH OF
INFORMATION ASSOCIATED WITH (1)
FACEBOOK USER ID 100002035369849,
(2) INSTAGRAM USERNAME
“Callme_Tahk” AND (3) INSTAGRAM
USERNAME “SW__ Gabe,” THAT IS
STORED AT PREMISES CONTROLLED
BY FACEBOOK INC.

 

 

TO BE FILED UNDER SEAL

APPLICATION FOR A
SEARCH WARRANT FOR
INFORMATION IN
POSSESSION OF A PROVIDER
(FACEBOOK INC.)

Case No. 19-MJ-1205

AFFIDAVIT IN SUPPORT OF
AN APPLICATION FOR A SEARCH WARRANT

I, William J. Schierle, being first duly sworn, hereby depose and state as

follows:

INTRODUCTION AND AGENT BACKGROUND

l. I make this affidavit in support of an application for a search warrant for

information associated with a certain Facebook user ID and certain Instagram usernames that

is stored at premises owned, maintained, controlled or operated by Facebook Inc.

(“Facebook”), a social networking company headquartered in Menlo Park, California. The

information to be searched is described in the following paragraphs and in Attachment A.

This affidavit is made in support of an application for a search warrant under 18 U.S.C.

§§ 2703(a), 2703(b)(1)(A) and 2703(c)(1)(A) to require Facebook to disclose to the

government records and other information in its possession, pertaining to the subscribers or

customers associated with the user ID and usernames.
2. I am a Detective and Task Force Officer assigned to the Bureau of Alcohol,
Tobacco, Firearms and Explosives (“ATF”) and New York City Police Department
(“NYPD”) Joint Robbery Task force, and have been since 2015. As such, I am a “federal
law enforcement officer” within the meaning of Federal Rule of Criminal Procedure
41(a)(2)(C), that is, a government agent engaged in enforcing the criminal laws and duly
authorized by the Attorney General to request a search warrant. I have been involved in the
investigations of numerous cases involving Hobbs Act robberies and related firearms
offenses. Through my training, education and experience, I have become familiar with the
manner in which evidence of robberies are commonly stored and the manner in which
fugitives hide, as well as the uses and capabilities of cellular phones and social media ,
accounts. I have also participated in the execution of search warrants involving evidence of
robberies, including searches of electronic devices and social media accounts.

3. I make this affidavit based upon my personal knowledge and my participation
in this investigation, including communications with others who have personal knowledge of
the events and circumstances described herein; my review of records and reports relating to
the investigation; and information gained through my training and experience.

4, The information provided below is for the limited purpose of establishing
sufficient probable cause for the requested warrant and does not set forth all of my
knowledge about this matter.

5. Based on the facts set forth in this affidavit, there is probable cause to believe
that violations of Title 18, United States Code, Sections 1951 (attempted Hobbs Act robbery)
and 924(c) (possessing and discharging a firearm during a crime of violence) (collectively,

the “SUBJECT OFFENSES”) have been committed by TAHKEM BOYNTON and others.
2
There is also probable cause to search the information described in Attachment A for
evidence of the SUBJECT OFFENSES, as described in Attachment B.
PROBABLE CAUSE

6. On December 23, 2019, at approximately 6:30 p.m., three individuals
attempted to rob a convenience store in Staten Island, New York. The attempted robbery
was witnessed by the store clerk (“Witness 1”) and his two friends, who were in the store
with him at the time (“Witness 2” and “Witness 3”). The attempted robbery was also
partially captured by video surveillance, which I have reviewed.

7. At the time of the attempted robbery, the three individuals entered the store
through the front door. One individual, later identified as TAHKEM BOYNTON,
approached Witness 1, brandished a knife and demanded, in sum and substance, “Where’s
the money? Where’s the stash?”

8. A second, unidentified individual (““Co-Conspirator 1”) was holding a firearm.
A third, unidentified individual wearing a yellow hooded jacket and a hat (“Co-Conspirator
2”) was standing near the door and holding the door closed.

9. Below is a still image from video surveillance depicting BOYNTON, Co-

Conspirator 1 and Co-Conspirator 2 in the convenience store:
Case 1:19-mj-01205-ST Document1 Filed 12/30/19 Page 4 of 21 PagelD #: 4

 

10. Upon entering the convenience store, Co-Conspirator | immediately struck
Witness | above his left eye with the firearm.

ll. When Witness | refused to give the robbers money or other items,
BOYNTON told Co-Conspirator | to shoot him. Co-Conspirator | then fired four shots in
the direction of Witness 1, Witness 2 and Witness 3. None of the shots hit Witness | (or
anyone else).

12. | BOYNTON, Co-Conspirator and Co-Conspirator 2 then left the store without
taking money or other items.

13. | Law enforcement responded to the scene after receiving a report of shots fired.
Law enforcement recovered four nine millimeter shell casings and two fired bullets at the
scene,

14. | Witness 1, Witness 2 and Witness 3 told law enforcement that they recognized
the robber with the knife as an individual who had visited the convenience store frequently.

15. | Witness 1 was shown a photo array of six photographs, including a photograph

of BOYNTON, and positively identified BOYNTON as the robber who was holding a knife.
4
16. | Witness 2 was shown a photo array of six photographs, including a photograph
of BOYNTON, and positively identified BOYNTON as the robber who was holding a knife.

17. Witness 3 was shown a photo array of six photographs, including a photograph
of BOYNTON, and positively identified BOYNTON as the robber who was holding a knife.

18. Law enforcement also interviewed an individual (“Individual 1”) who lives
across the street from the convenience store. BOYNTON lived with Individual 1 at that
location for approximately four months until BOYNTON moved out approximately one
month ago. Individual 1 was BOYNTON’s acquaintance.

19. Individual 1 told law enforcement that if BOYNTON had been with a white
male, then the white male must have been someone named “Gabe.” Thereafter, law
enforcement showed Individual 1 video surveillance of the attempted robbery. Individual 1
recognized Co-Conspirator 2, who is a white male, as “Gabe” by his distinctive yellow
jacket, his hat and his manner of walking.

20. Individual 1 used her cellphone to show law enforcement the Instagram home
page of Instagram username “SW__ Gabe” (the “GABE INSTAGRAM ACCOUNT”).
Individual 1 also showed law enforcement a photograph posted by the GABE INSTAGRAM
ACCOUNT. The photograph depicts an individual who appears to be the same person as
Co-Conspirator 2. Based on Individual 1’s statements and my review of the GABE
INSTAGRAM ACCOUNT, I believe that the GABE INSTAGRAM ACCOUNT is
controlled by Co-Conspirator 2.

21. Individual 1 also used her cellphone to show law enforcement BOYNTON’s
Instagram account. The Instagram account belonging to BOYNTON has the Instagram

username “Callme_Tahk” (the “BOYNTON INSTAGRAM ACCOUNT”). Based on
5
Individual 1°s statements and my review of the BOYNTON INSTAGRAM ACCOUNT, I
believe that the BOYNTON INSTAGRAM ACCOUNT is controlled by BOYNTON.

22. | Lawenforcement has also reviewed a publicly available Facebook page with
the username “StayLowKey Tahk” and the unique user ID “100002035369849” (the
“BOYNTON FACEBOOK ACCOUNT”). Based upon the username and publicly available
photographs posted by the BOYNTON FACEBOOK ACCOUNT, I believe that BOYNTON
FACEBOOK ACCOUNT is controlled by BOYNTON.

23. Individual 1 informed law enforcement that BOYNTON communicates with
others exclusively via social media platforms, including Facebook and Instagram.

24. Based on my training and experience, I know that individuals who conspire to
commit Hobbs Act robberies often communicate both before and after a robbery about the
robbery and their whereabouts. In addition, as set forth in more detail below, I know that
Facebook and Instagram collect certain location information that would allow law
enforcement to determine a user’s past locations and patterns of behavior.

25. Accordingly, based on the information set forth in this affidavit, I have
probable cause to believe that the information described in Attachment A contains evidence
of the SUBJECT OFFENSES, including communications among co-conspirators. | also
have probable cause to believe that the information described in Attachment A contains

location information that will allow law enforcement to identify common locations and
common patterns of behavior, which will assist law enforcement to identify and locate
BOYNTON, Co-Conspirator 1 and Co-Conspirator 2.'
TECHNICAL BACKGROUND

26. | Facebook owns and operates a free-access social networking website of the
same name that can be accessed at http://www.facebook.com. Facebook allows its users to
establish accounts with Facebook, and users can then use their accounts to share written
news, photographs, videos and other information with other F acebook users, and sometimes
with the general public.

27. Facebook asks users to provide basic contact and personal identifying
information to Facebook, either during the registration process or thereafter. This
information may include the user’s full name, birth date, gender, contact e-mail addresses,
Facebook passwords, Facebook security questions and answers (for password retrieval),
physical address (including city, state and zip code), telephone numbers, screen names,
websites and other personal identifiers. Facebook also assigns a user identification number
to each account.

_ 28. Facebook users may join one or more groups or networks to connect and
interact with other users whio are members of the same group or network. Facebook assigns

a group identification number to each group. A Facebook user can also connect directly with

 

' Through my training and experience, I have become aware of judicial
decisions holding that courts may issue search warrants to allow for the collection of
evidence that “will aid in the apprehension of a defendant.” In re Smartphone Geolocation
Data Application, 977 F. Supp. 2d 129, 137 (E.D.N.Y. 2013).
individual Facebook users by sending each user a “Friend Request.” Ifthe recipient of a
“Friend Request” accepts the request, then the two users will become “Friends” for purposes
of Facebook and can exchange communications or view information about each other. Each
Facebook user’s account includes a list of that user’s “Friends” and a “News Feed,” which
highlights information about the user’s “Friends,” such as profile changes, upcoming events
and birthdays.

29. | Facebook users can select different levels of privacy for the communications
and information associated with their Facebook accounts. By adjusting these privacy
settings, a Facebook user can make information available only to himself or herself, to
particular Facebook users, or to anyone with access to the Internet, including people who are
not Facebook users. A Facebook user can also create “lists” of Facebook friends to facilitate
the application of these privacy settings. Facebook accounts also include other account
settings that users can adjust to control, for example, the types of notifications they receive
from Facebook.

30. Facebook users can create profiles that include photographs, lists of personal
interests and other information. Facebook users can also post “status” updates about their
whereabouts and actions, as well as links to videos, photographs, articles and other items
available elsewhere on the Internet. Facebook users can also post information about
upcoming “events,” such as social occasions, by listing the event’s time, location, host and
guest list. In addition, Facebook users can “check in” to particular locations or add their
geographic locations to their Facebook posts, thereby revealing their geographic locations at

particular dates and times. A particular user’s profile page also includes a “Wall,” which is a
space where the user and his or her “Friends” can post messages, attachments and links that
will typically be visible to anyone who can view the user’s profile.

31. Facebook allows users to upload photos and videos, which may include any
metadata such as location that the user transmitted when s/he uploaded the photo or video. It
also provides users the ability to “tag” (i.e., label) other Facebook users in a photo or video.
When a user is tagged in a photo or video, he or she receives a notification of the tag and a
link to see the photo or video. For Facebook’s purposes, the photos and videos associated
with a user’s account will include all photos and videos uploaded by that user that have not
been deleted, as well as all photos and videos uploaded by any user that have that user tagged
in them.

32. Facebook users can exchange private messages on Facebook with other users.
These messages, which are similar to e-mail messages, are sent to the recipient’s “Inbox” on
Facebook, which also stores copies of messages sent by the recipient, as well as other
information. Facebook users can also post comments on the Facebook profiles of other users
or on their own profiles; such comments are typically associated with a specific posting or
item on the profile. In addition, Facebook has a Chat feature that allows users to send and
receive instant messages through Facebook. These chat communications are stored in the
chat history for the account. Facebook also has a Video Calling feature, and although
Facebook does not record the calls themselves, it does keep records of the date of each call.

33. Ifa Facebook user does not want to interact with another user on Facebook,
the first user can “block” the second user from seeing his or her account.

34. Facebook has a “like” feature that allows users to give positive feedback or

connect to particular pages. Facebook users can “like” Facebook posts or updates, as well as

9
webpages or content on third-party (i.e., non-Facebook) websites. Facebook users can also
become “fans” of particular Facebook pages.

35. Facebook has a search function that enables its users to search Facebook for
keywords, usernames or pages, among other things.

36. | Each Facebook account has an activity log, which is a list of the user’s posts
and other Facebook activities from the inception of the account to the present. The activity
log includes stories and photos that the user has been tagged in, as well as connections made
through the account, such as “liking” a Facebook page or adding someone as a friend. The
activity log is visible to the user but cannot be viewed by people who visit the user’s
Facebook page.

37. | Users may access Facebook on different types of digital devices, such as
mobile phones or tablet computers. When a user accesses Facebook on the same digital
device using more than one unique user ID, it is possible for Facebook to link all of the
accounts associated with those user IDs by “machine cookie ID.” In other words, Facebook
is able to identify discrete sets of unique accounts that have all accessed Facebook using the
same digital device.

~ 38. The Facebook Gifts feature allows users to send virtual “gifts” to their friends
that appear as icons on the recipient’s profile page. Gifts cost money to purchase, and a
personalized message can be attached to each gift. Facebook users can also send each other
“pokes,” which are free and simply result in a notification to the recipient that he or she has
been “poked” by the sender. A poke by one user to another is typically indicative of some

sort of social relationship between the two users.

10
39. In addition to the applications described above, Facebook also provides its
users with access to thousands of other applications (“apps”) on the Facebook platform.

When a Facebook user accesses or uses one of these applications, an update about the user’s
access or use of that application may appear on the user’s profile page. Based on my training
and experience, suspects sometimes use Facebook apps, which sometimes themselves have
internal messaging capability, to communicate with other individuals.

40. Facebook uses the term “Neoprint” to describe an expanded view of a given
user profile. The “Neoprint” for a given user can include the following information from the
user’s profile: profile contact information; News Feed information; status updates; links to
videos, photographs, articles and other items; Wall postings; friend lists, including the
friends’ Facebook user identification numbers; groups and networks of which the user is a
member, including the groups’ Facebook group identification numbers; future and past event
postings; rejected “Friend” requests; comments; gifts; pokes; tags; and information about the
user’s access and use of Facebook applications.

41. ' Facebook also retains Internet Protocol (“IP”) logs for a given user ID or IP
address. These logs may contain information about the actions taken by the user ID or IP
address on Facebook, including information about the type of action, the date and time of the.
action, and the user ID and IP address associated with the action. For example, if a user
views a Facebook profile, that user’s IP log would reflect the fact that the user viewed the
profile, and would show when and from what IP address the user did so.

42. Social networking providers like Facebook typically retain additional |
information about their users’ accounts, such as information about the length of service

(including start date), the types of service used, and the means and source of any payments

11
associated with the service (including any credit card or bank account number). In some
cases, Facebook users may communicate directly with Facebook about issues relating to their
accounts, such as technical problems, billing inquiries or complaints from other users. Social
networking providers like Facebook typically retain records about such communications,
including records of contacts between the user and the provider’s support services, as well as
records of any actions taken by the provider or user as a result of the communications.

43. As explained herein, information stored in connection with a Facebook
account may provide crucial evidence of the “who, what, why, when, where and how” of the
criminal conduct under investigation, thus enabling the United States to establish and prove
each element or alternatively, to exclude the innocent from further suspicion. In my training
and experience, a Facebook user’s “Neoprint,” IP log, stored electronic communications, and
other data retained by Facebook, can indicate who has used or controlled the Facebook
account. This “user attribution” evidence is analogous to the search for “indicia of
occupancy” while executing a search warrant at a residence. For example, profile contact
information, private messaging logs, status updates, and tagged photos (and the data
associated with the foregoing, such as date and time) may be evidence of who used or
controlled the Facebook account at a relevant time. Further, Facebook account activity can .
show how and when the account was accessed or used. For example, as described herein,
Facebook logs the IP addresses from which users access their accounts along with the time
and date. By determining the physical location associated with the logged IP addresses,
investigators can understand the chronological and geographic context of the account access
and use relating to the crime under investigation. Such information allows investigators to

understand the geographic and chronological context of Facebook access, use, and events

12
relating to the crime under investigation. ‘Additionally, Facebook builds geo-location into
some of its services. Geo-location allows, for example, users to “tag” their location in posts
and Facebook “friends” to locate each other. This geographic and timeline information may
tend to either inculpate or exculpate the Facebook account owner. Last, Facebook account
activity may provide relevant insight into the Facebook account owner’s state of mind as it
relates to the offense under investigation. For example, information on the Facebook
account may indicate the owner’s motive and intent to commit a crime (¢.g., information
indicating a plan to commit a crime) or consciousness of guilt (e.g., deleting account
information in an effort to conceal evidence from law enforcement).

44. Instagram is a free-access social networking website that can be accessed at
http://www.instagram.com. Instagram allows its users to establish accounts. Instagram was
developed and operated by a company of the same name, and was acquired by Facebook.
Users can also log into Instagram using an existing Facebook account. Users can then use
their accounts to share photographs with other Instagram users, and sometimes with the
general public. Users can also attach captions (brief textual descriptions) of photographs that
are shared along with the photographs.

45. Instagram asks users to provide basic contact and personal identifying
information to Instagram, either during the registration process or thereafter. This
information may include the user’s full name, gender, contact email addresses, Instagram
password, telephone numbers, a personal biography, websites, an account photograph, and
other personal identifiers.

46. Instagram users can choose to “follow” other Instagram users. In most cases,

any photographs posted by an Instagram user are instantly visible to all of their “followers.”

13
Followers can also comment on other users’ photographs, and “like” other users’
photographs. This “like” feature allows users to give positive feedback on particular
photographs. Instagram users also have the ability to “tag” (i.e., label) other Instagram users
in a photograph or video. -

47. Instagram users can choose to make their profiles “private,” in which case they
must approve other users’ requests to “follow” them. Ifa user’s profile is not “private,” any
other user may follow them — and see their posted photographs — without their knowledge or
approval.

48. Photographs on Instagram may contain “metadata,” which is technical data
embedded into the photographs themselves by users before uploading them to Instagram.
Users may choose to attach additional Metadata to photographs after they have been
uploaded to Instagram. Metadata can include, but is not limited to, the time at which a
photograph was taken, the device that was used to take the photograph, and the latitude and
longitude at which the photograph was taken.

49. Instagram also retains IP logs for a given user ID or IP address. These logs
may contain information about the actions taken by the user ID or IP address on Instagram,
including information about the type of action, the date and time of the action, and the user
ID and IP address associated with the action. For example, if a user views an Instagram
profile, that user’s IP log would reflect the fact that the user viewed the profile, and would
show when and from what IP address the user did so.

50. Instagram also retains logs of the device identifiers or any mobile device that a
user uses to connect to Instagram. These identifiers uniquely identify each mobile device.

These logs may contain information about the actions taken by the user ID or device

14
identifier on Instagram, including information about the type of action, the date and time of
the action, and the user ID and device identifier associated with the action. For example, ifa
user views an Instagram profile, that user’s device identifier log would reflect the fact that
the user viewed the profile, and would show when and from what device identifier the user
did so.

51. Social networking providers like Instagram typically retain additional
information about their users’ accounts, such as information about the length of service
(including start date), the types of service utilized, and the means and source of any
payments associated with the service (including any credit card or bank account number). In
some cases, Instagram users may communicate directly with Instagram about issues relating
to their accounts, such as technical problems, billing inquiries, or complaints from other
users. Social networking providers like Instagram typically retain records about such
communications, including records of contracts between the user and the provider’s support
services, as well as records of any actions taken by the provider or user as a result of the
communication.

52. For the reasons set forth herein, the computers of Facebook are likely to
contain all the material described above, including stored electronic communications and
information concerning subscribers and their use of Facebook and Instagram, such as
account access information, transaction information and other account information.

INFORMATION TO BE SEARCHED AND THINGS TO BE SEIZED

53. [anticipate executing this warrant under the Electronic Communications

Privacy Act, in particular 18 U.S.C. §§ 2703(a), 2703(b)(1)(A) and 2703(c)(1)(A), by using

the warrant to require Facebook to disclose to the government copies of the records and other

I)
information (including the content of communications) particularly described in Section I of
Attachment B. Upon receipt of the information described in Section I of Attachment B,
government-authorized persons will review that information to locate the items described in
Section II of Attachment B.
CONCLUSION

54. Based on the forgoing, I request that the Court issue the proposed search
warrant.

55. This Court has jurisdiction to issue the requested warrant because it is “a court
of competent jurisdiction” as defined by 18 U.S.C. § 2711. 18 U.S.C. §§ 2703(a), (b)(1)(A)
& (c)(1)(A). Specifically, the Court is “a district court of the United States . . . that — has
jurisdiction over the offense being investigated.” 18 U.S.C. § 2711(3)(A)().

56. Pursuant to 18 U.S.C. § 2703(g), the presence of a law enforcement officer is
not required for the service or execution of this warrant.

REQUEST FOR SEALING

57. I further request that the Court order that all papers in support of this
application, including the affidavit and search warrant, be sealed until further order of the
Court. These documents discuss an ongoing criminal investigation that is neither public nor

known to all of the targets of the investigation. Accordingly, there is good cause to seal

16
Case 1:19-mj-01205-ST Document 1 Filed 12/30/19 Page 17 of 21 PagelD #: 17

these documents because their premature disclosure may seriously jeopardize that

investigation.

Respectfully submitted,

WILLIAM+FSCHIERLE

Detective/Task Force Officer
NYPD/ATF Joint Robbery Task Force

Subscribed and sworn to before me on December 30, 2019

 

HONORABLE STEVEN L. TISCIONE

UNITED STATES MAGISTRATE JUDGE
EASTERN DISTRICT OF NEW YORK

17
Case 1:19-mj-01205-ST Document1 Filed 12/30/19 Page 18 of 21 PagelD #: 18

ATTACHMENT A
Property to Be Searched
This warrant applies to information associated with the Facebook account
associated with (1) Facebook user ID 100002035369849, (2) Instagram username
“Callme_Tahk” and (3) Instagram username “SW__Gabe,” that is stored at premises owned,
maintained, controlled or operated by Facebook Inc. (“Facebook”), a social networking
company headquartered in Menlo Park, California. For the avoidance of doubt, the property
to be searched includes information associated with any and all accounts linked by machine
cookie ID to (1) Facebook user ID 100002035369849, (2) Instagram username

“Callme_Tahk” and (3) Instagram username “SW__ Gabe.”
ATTACHMENT B

Particular Things to Be Seized

I. Information to Be Disclosed by Facebook

To the extent that the information described in Attachment A is within the

possession, custody, or control of Facebook, including any messages, records, files, logs, or

information that have been deleted but are still available to Facebook, or have been preserved

pursuant to a request made under 18 U.S.C. § 2703(f), Facebook is required to disclose the

following information to the government for each user ID and username listed in Attachment

A:

(a)

(b)

(c)

(d)

(e)

(f)

All contact and personal identifying information, including full name, user
identification number, birth date, gender, contact e-mail addresses, passwords,
security questions and answers, physical address (including city, state, and zip
code), telephone numbers, screen names, websites, and other personal
identifiers;

All activity logs for the account and all other documents showing the user’s
posts and other Facebook or Instagram activities;

All photos and videos uploaded by that user ID and all photos and videos
uploaded by any user that have that user tagged in them;

All profile information; News Feed information; status updates; links to
videos, photographs, articles, and other items; Wall postings; friend lists,
including the friends’ Facebook user identification numbers; groups and
networks of which the user is a member, including the groups’ Facebook
group identification numbers; future and past event postings; rejected “Friend”
requests; comments; gifts; pokes; tags; and information about the user’s access
and use of Facebook or Instagram applications;

All communications or other messages sent or received by the user of the
account using the Instagram Direct feature or any other feature that allows the
user to send and receive private messages;

All other records of communications and messages made by, received by or
associated with the user, including all private messages, chat history, video
calling history, and pending “Friend” requests;
I.

(g)
(h)

(i)

(j)

(k)

(1)

(m)

(n)

(0)

(p)

All “check ins” and other location information;

All IP logs, including all records of the IP addresses that logged into the
account;

All records of the account’s usage of the “Like” feature, including all
Facebook or Instagram posts and all non-Facebook webpages and content that
the user has “liked”;

All past and present lists of friends or followers created by the account;
All records of searches performed by the account;
The types of service used by the user;

The length of service (including start date) and the means and source of any
payments associated with the service (including any credit card or bank
account number);

All privacy settings and other account settings, including privacy settings for
individual posts and activities, and all records showing which users have been.
blocked by the account; and

All records pertaining to communications between Facebook or Instagram and
any person regarding the user or the user’s account, including contacts with
support services and records of actions taken;

All records of Instagram accounts used to log into the users’ Instagram
accounts, including the Instagram identification numbers of those accounts and
any other related Instagram information associated with the users’ Instagram
accounts.

Information to Be Seized by the Government

All information described above in Section I that constitutes fruits, evidence

and instrumentalities of violations of 18 U.S.C. § 1951 (attempted Hobbs Act robbery) and

924(c) (possessing and discharging a firearm during a crime of violence) (collectively, the

“SUBJECT OFFENSES”) involving TAHKEM BOYNTON, Co-Conspirator 1 and Co-

Conspirator 2 from since December 1, 2019 to the present, including, for each user ID and

username identified in Attachment A, information pertaining to the following matters:
(a) Comments, communications, photographs and images concerning the
SUBJECT OFFENSES;

(b) Associations and communications with and between TAHKEM BOYNTON,
Co-Conspirator 1, Co-Conspirator 2, and any other individuals involved in the
attempted robbery described in the affidavit;

(c) Evidence indicating the past locations of TAHKEM BOYNTON, Co-
Conspirator 1, Co-Conspirator 2, and any other- individuals involved in the
attempted robbery described in the affidavit;

(d) Evidence indicating how and when each account identified in Attachment A
was accessed or used, to determine the chronological and geographic context
of account access, use and events relating to the SUBJECT OFFENSES under
investigation and to the account owner;

(e) Evidence indicating the account owner’s state of mind as it relates to the crime
under investigation; and

(f) The identity of the person(s) who created or used the user ID or username,

including records that help reveal the whereabouts of such person(s).
